DETAILED ACTION
	The instant application is a national stage entry of PCT/IB2019/054522, filed 31 May 2019, which claims foreign priority to DKPA 2019-00444, filed 09 April 2019 and DKPA 2018-00247, filed 31 May 2018.
	The preliminary amendment filed 30 November 2020 is acknowledged. Claims 30-49 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examined claims 30 and 43 are broadly and reasonably interpreted to include any non-infant human suffering from clouding of consciousness, disturbance of consciousness, fatigue, gastrointestinal pain, constipation, diarrhea, skin rash, anxiety or depression (see para [0026] of Applicant’s PGPub). The claims also broadly include abdominal pain, abdominal discomfort, abdominal cramping, abdominal bloating, and abdominal fullness (see para [0099] of Applicant’s PGPub).
	Examined claim 32 is broadly and reasonably interpreted to include any non-infant human suffering from lacrimal gland inflammation, salivary gland inflammation, insulitis of the pancreas, and combinations thereof. 
	Examined claim 35 is broadly and reasonably interpreted to include a non-infant human with a systemic autoimmune disease.
	Examined claim 41 is broadly and reasonably interpreted to include a non-infant human with a systemic autoimmune disease, and suffers of consciousness, fatigue, gastrointestinal pain, skin rash, anxiety and depression.

	Examined claim 40 is broadly and reasonably interpreted to include a non-infant human who suffers from one or more of systemic lupus erythematosus, Grave’s disease, Hashimoto’s thyroiditis, psoriasis, Addison’s disease, Sjogren’s syndrome, vasculitis, myasthenia gravis, and type I diabetes. 
	Examined claim 48 is broadly and reasonably interpreted to include any non-infant human who also suffers from one or more of clouding/disturbance of consciousness, fatigue, gastrointestinal pain, skin rash, anxiety and depression.
Examined claim 49 is broadly and reasonably interpreted to include any non-infant human who also suffers from one or more of impaired intestinal barrier function, and gastrointestinal inflammation.

Claim Objections
Claim 41 is objected to because of the following informalities:  It appears Applicant left out the “clouding” or “disturbance” from describing the symptoms effecting consciousness. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 36, 37, 45 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 34, 36 and 45 recite the broad recitation “at least two weeks”, and the claim also recites “more preferably at least three weeks” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Examined claims 37 and 46 similarly recites a broad and narrow limitation, and are similarly considered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 30, 31, 33, 34 and 43-49 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hennet et al. (US 2016/0243138, cited in PTO-892).
Hennet et al. disclose a method for treating non-infectious diarrhea in a human, the method comprising administering to the human an effective amount of human milk oligosaccharides (HMO), (claim 18). Hennet et al. disclose the amount of HMO is effective to increase the abundance of bifidobacteria in the gastrointestinal tract of the human (claim 20). Hennet et al. disclose the bifidobacteria is Bifidobacterium adolescentis (claim 21). Hennet et al. teach the HMO is a mixture of a 2’-FL and LNnT or LNT or both (claim 25). Hennet et al. teach the dose of HMO is about 1 g to about 15 g (claim 27). Hennet et al. disclose the composition is intended for treating non-infant humans (para [0018]). Hennet et al. disclose administering 5 or 10 g of a combination of 2’-FL and LNnT to human patients aged 18-60 years for 8 weeks, and suffering from abdominal pain (Example 1, para [0078]). Hennet et al. also teach the patients suffer from abdominal discomfort, abdominal cramping, abdominal bloating, and abdominal fullness (para [0087]). Hennet et al. teach the patients reported a reduction in pain and inflammation markers compared to the placebo group (para [0094]). Hennet et al. also reported the patients had higher levels of B. adolescentis. Hennet et al. teach treating antibiotic treated children for two treatment periods, having 5 g 2’-FL and LNnT (Example 3). Hennet et al. teach period 1 is 2 weeks, and period 2 is 4 weeks. Hennet et al. teach the patients had reduced incidence of diarrhea, and higher levels of B. adolescentis. Hennet et al. teach treatment with 2’-FL and LNnT improved mucosal barrier function (Example 6 and claim 26).
Hennet et al. disclose administering an effective amount of HMOs to a non-infant human suffering from diarrhea, abdominal pain, abdominal discomfort, abdominal cramping, abdominal bloating, and abdominal fullness. Hennet et al. also exemplify administering 5 g of the combination of 2’-FL and LNnT for 8 weeks, as well as a treatment regimen that includes a 2-week period and a subsequent 4-week B. adolescentis. 
Thus, the disclosure of Hennet al. anticipates examined claims 30, 31, 33, 34 and 43-49. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-49 are rejected under 35 U.S.C. 103 as being unpatentable over Hennet et al. in view of Xiao et al. (Scientific Reports, March 2018, vol. 8, 15 pages, cited in IDS submitted 31 March 2021) and He et al. (Gut, 2016, vol. 65, pp. 33-46, cited in PTO-892).

Hennet et al. do not expressly disclose the patient suffers from type I diabetes (present claim 40). Hennet et al. do not expressly disclose the non-infant having insulitis of the pancreas (present claim 32).
Xiao et al. teach HMOs were effective in suppressing the development of type 1 diabetes (T1D) in non-obese diabetic mice (NOD-mice) and reduced pancreatic insulitis in later life (abstract). Xiao et al. teach the mice had favorable alterations in their fecal microbiota, changes in content of short-chain fatty acids in fecal and cecum content, and induced anti-diabetogenic cytokine profiles. Xiao et al. teach HMOs appear to be vital in protecting children at risk for T1D, supporting immune and gut microbiota in early life. Xiao et al. teach administering a mixture of short-chain and long-chain HMOs, including fucosylated and/or sialylated, neutral and acidic oligosaccharides (p.11, Methods). Xiao et al. teach administering a composition to 4-week-old mice at 10 g/kg, from week 4 until week 10. Xiao et al. teach NOD-mice given the diet containing HMOs had significantly lower incidence of pancreatic islet inflammation compared to control mice at follow up (p.2 and Figure 1E). Xiao et al. teach NOD-mice given HMOs had significantly higher amounts of acetic acid, propionic acid, and butyric acid (p.6, last para). Xiao et al. teach their results were consistent with another study in which SCFAs were directly found to protect against pancreatic islet inflammation and diabetes incidence. Xiao et al. found a significant inverse correlation of acetic acid and butyric acid with individual insulitis scores (p.6-7, bridging para). Xiao et al. teach the data suggests HMOs mediate protection against T1D via microbial derived metabolites SCFA post intervention and immune development. Xiao et al. also speculate the HMO derived SCFA improved barrier integrity, leading to T1D protection. 
He et al. teach fucosylation of the GI provides anchors for mutualist microbes, and inability to produce them is associated with elevated risk of inflammatory bowel disease (IBD), Crohn’s disease, ulcerative colitis and type 1 diabetes (p.38-39, bridging para). He et al. teach 2’-FL is known to inhibit the binding of pathogenic bacteria and viruses, and decrease the risk of diarrhea in breastfed infants (p.39). Bifidobacterium bifidum. The experiments performed by He et al. added to the evidence that 2’-FL decreases inflammatory infectious diseases in the GI tract (p.38-44, in particular see page 44, last para). He et al. conclude 2’-FL and other HMOs contribute towards developing a health microbiota in the gut, and should be considered as a therapeutic agent for treating inflammation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising HMOs to treat a non-infant human having insulitis of the pancreas, and type 1 diabetes. 
Starting from Hennet et al., the ordinary artisan would have looked to the teachings of Xiao et al. and He et al. because they are concerned with the therapeutic effects of HMOs by modulating the microbiota of the GI tract. The ordinary artisan would have been motivated to administer the HMO mixture of Hennet et al. to a non-infant human who suffers from type I diabetes because Xiao et al. found administering HMOs to non-obese diabetic mice delayed the onset of diabetes and reduced the prevalence and severity of insulitis of the pancreas. While Xiao et al. exemplify administering the mixture to 4-week old mice, Xiao et al. also expressly disclose their efforts were aimed at reducing the incidence of diabetes from occurring/developing as well as reducing the prevalence and severity of insulitis of the pancreas in children, i.e. non-infant humans. Thus, the skilled artisan would have been motivated to administer the HMOs to children having diabetes to reduce the prevalence and severity of insulitis of the pancreas. The skilled artisan would have had a reasonable expectation of success because Hennet et al. found HMOs given to adults and children had a prebiotic effect, like Xiao et al. found in young/infant mice. 
He et al. teach humans who suffer from diarrhea, type 1 diabetes and inflammatory bowel disease similarly suffer from a low concentration of fucosylated oligosaccharides in the gastrointestinal tract, specifically 2’-FL. He et al. suggests 2’-FL and other HMOs contribute towards developing a 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623